  Case: 4:20-cr-00336-SRC Doc. #: 35 Filed: 05/09/21 Page: 1 of 3 PageID #: 118




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                    Plaintiff,                 )
                                               )
                           vs.                 ) Case No. 4:20-CR-336 SRC
STEPHON D. CLARK,                              )
                                               )
                    Defendant.                 )

                        SENTENCING MEMORANDUM

       Life has not been easy for Stephon Clark or his siblings. His mother and
father were 17 years old when he was born. His father abandoned his mother with
her new baby and never provided any financial or emotional support to either of
them. To this day, he has no contact with his father. His mother did her best to raise
4 children with limited financial resources. Money was always an issue and the
family constantly moved from apartment to apartment or a relative’s house due to
eviction notices. Stephon’s mother would decide what bill would get paid and what
bill could not be paid. Gas and electric service were often turned off. The
neighborhoods the family could afford to live in were infested with gangs, drugs
and violence. At the age of 12, Stephon left home and lived on the streets, at a
friend’s house or in juvenile detention. A young Stephon witnessed many people
being assaulted and was himself the victim of a shooting.

        His schools changed from year to year depending on the family’s current
address. The last grade he successfully completed was the 6th grade. Stephon has a
learning disability that required him to attend special education classes. He has
difficulty reading and writing. Defense counsel reads all the documents to him and
asks questions to make sure he understands the legal process.

       Stephon suffers from several mental health related illnesses. He was
diagnosed with Attention Deficit Hyperactivity Disorder, Depression and Bipolar
Disorder and possibly Schizophrenia. He has been prescribed medication to combat
these illnesses. Unfortunately, due to his mother’s limited financial resources,
Stephon was not always able to afford his medication. There have been periods
where he could not take his medicine because they had no money to buy it.
  Case: 4:20-cr-00336-SRC Doc. #: 35 Filed: 05/09/21 Page: 2 of 3 PageID #: 119




       Paragraph ninety-one (91) of the Presentence Investigation Report,
FACTORS THAT MAY WARRANT DEPARTURE states the Court may want
to consider Stephon Clark’s age in determining an appropriate sentence. Pursuant to
USSG §5H1.4, age may be relevant in determining whether a downward departure
is warranted. Stephon was 18 years old when he committed the instant offenses.
His youth, immaturity and abandonment by his father may have contributed to his
involvement in criminal activity.

       Paragraph ninety-four (94) of the Presentence Investigation Report,
FACTORS THAT MAY WARRANT A SENTENCE OUTSIDE OF THE
ADVISORY GUIDELINE SYSTEM, discusses Stephon’s personal and family
data. It states that the Court may wish to consider a downward variance when taking
into account the factors outlined in Section 18 U.S.C. § 3553(a). This section
permits the sentencing court to consider the history and characteristics of the
defendant when considering a sentence outside of the advisory guideline system.

       Stephon Clark has demonstrated personal responsibility by not fathering any
children out of wedlock. Understanding his own upbringing, he elected not to
subject a child to a similar lifestyle.

       WHEREFORE, the defendant respectfully requests this Honorable Court
grant a downward departure or sentencing variance that it deems just and
reasonable in light of the previously mentioned factors stated in this sentencing
memorandum.



                                                    Respectfully submitted,


                                                      /S/ JOSEPH M. HOGAN
                                                    Joseph M. Hogan, 47008MO
                                                    Attorney for Defendant
                                                    7751 Carondelet, Ste. 700
                                                    Clayton, Missouri 63105
                                                    (314) 863-9898
                                                    jmhogan4090@sbcglobal.net
   Case: 4:20-cr-00336-SRC Doc. #: 35 Filed: 05/09/21 Page: 3 of 3 PageID #: 120




                                   CERTIFICATE OF SERVICE

                 The undersigned hereby certifies that a copy of the foregoing was electronically
                 delivered to:
                                  United States Attorney’s Office
                                        111 South 10th Street
                                     St. Louis, Missouri 63102
This 9th day of May 2021.
                                           /S/ JOSEPH M. HOGAN
